DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/7/2019. As directed by the amendment: claims 1-12 have been amended, and new claims 13-14 have been added.  Thus, claims 1-14 are presently pending in this application.
Specification
The disclosure is objected to because of the following informalities: “The present invention relates to a mobility training apparatus according to the preamble of patent claim 1” (lines 1-2 on p. 1) improperly refers to claim 1, which should be avoided. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the term “means” is listed on lines 1 and 3, which should be avoided. Moreover, legal term “comprises” is recommended to be replaced with -includes-.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  “the human body” is recommended to be replaced with -a human body-; “characterized in that” is recommended to be replaced with -wherein-; “the guide” is recommended to be replaced with -the vertical guide-; and “the vertical direction” is recommended to be replaced with -a vertical direction-.  
Claim 5 is objected to because of the following informalities: “the five rods” is recommended to be replaced with -the at least five rods”
Claim 9 is objected to because of the following informalities:  “can” is recommended to be replaced with -able to-
Claims  11 and 13 are objected to because of the following informalities:  “the guide” is recommended to be replaced with -the vertical guide-;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, 6-7, the limitation “the training body” lacks antecedent basis and is unclear as to whether it is the same or different from “at least one elongated training body” recited early in the claim 1.
Regarding claim 5, the limitation “the training body” lacks antecedent basis and is unclear as to whether it is the same or different from “at least one elongated training body” recited early in the claim 1. The limitation “the longitudinal axis” lacks antecedent basis. The limitation “the bars” lacks antecedent basis is unclear as to whether it is the same or different from “at least five rods” recited early in the claim
Regarding claims 11-12, the limitation “the plurality of struts” lacks antecedent basis
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Five-Konzept (DE 202015006887 U1).
Regarding claim 1, Five-Konzept discloses a  mobility training apparatus (fig. 2 and [0001]) comprising: 
a vertical guide 104 (“support 104”, fig. 2)  and a training device 114 (fig. 2) guided in the vertical guide 104 (fig. 2) for training muscles M and muscle fascia of the human body, 
wherein the training device 114  comprises at least one elongate training body 114 (“fascial roller 114”, see fig. 2 and [0069]) and is automatically movable in the guide 104 up and down in the vertical direction T (“training axis T”, see fig. 2 and [0069])  by a drive 132 (motor device 132, see [0069] and [0070]).
Regarding claims 2-3 and 9, Five-Konzept discloses wherein the training body 114 is rotatable about its longitudinal axis (see [0063]); wherein  the training body 114  is vibratable (“vibrating element”, see [0032]);  wherein a holding device 106 (“spacer bodies”, see [0071]. Note: carrier 104 is fastened to wall 103 by means of spacer bodies 106) is firmly connected to the vertical guide 104, so that the user can stabilize in a stretching position.
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2009/0306559)
Regarding claim 1, Tsai discloses a  mobility training apparatus (figs. 1 and 5) comprising: 
a vertical guide 121 (“loop rail 121”, figs. 1 and 2A; and being in vertical position in fig. 5)  and a training device 2 (fig. 1) guided in the vertical guide 121 (figs. 2, 2A, “movable unit 2 moves along the loop rail 121 reciprocally”, see [0032]) for training muscles M and muscle fascia of the human body (via massaging action, see [0008]), 
wherein the training device 2  comprises at least one elongate training body 21 or 22 (see fig. 2 and [0031]) and is automatically movable in the guide 121 up and down in the vertical direction  (see fig. 5 and [0008])  by a drive 24 (“transmission unit 24 including first motor 241”, see figs. 2 and 2B, [0033] and [0035]).
Regarding claim 4, Tsai discloses wherein the training body 22 includes at least a plurality of balls 313 (“massage balls 313”, see fig. 2 and [0032])
Regarding claim 6, Tsai discloses the training body 21 or 22 has a polygonal profile (21 has rectangular profile, see fig. 2).
Regarding claim 8, Tsai discloses wherein the training device 2 has two or more at least two training bodies 21 and 22 (see fig. 2 and [0031])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Five-Konzept  in view of Polychronis (US 2004/0133134).
Regarding claim 5, Five-Konzept   teaches that the roller may receive at least two or three rotatably mounted shafts for receiving the fascial roller on the lateral surface thereof (see [0030], but does not disclose the training body  has at least five rods spaced at regular intervals about the longitudinal axis of the training body and parallel thereto, the bars having a plurality of balls or rollers which are freely rotatable around the five rods or rigidly secured thereto. However, Polychronis teaches an apparatus for stimulating the muscles (see abstract) comprising a body having at least five rods 20 (‘linear axle shafts 20’, see [0030] and figs. 1-2) spaced at regular intervals about the longitudinal axis of the body and parallel thereto (figs. 1-2), the bars 20 having a plurality of balls or rollers 30 which are freely rotatable around the five rods 20 (“each of the wheels 30 is able to freely rotate on the axle shaft 20”, see [0031]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Five-Konzept    such that the training body  has at least five rods spaced at regular intervals about the longitudinal axis of the training body and parallel thereto, the bars having a plurality of balls or rollers which are freely rotatable around the five rods, as taught and suggested by Polychronis, for the purpose of providing an enhanced training body that can be advantageously applied to the surface of the body to produce certain benefits such as relaxing of muscles, improved blood flow, skin toning and other well- known benefits (see [0034])
Regarding claim 7, Polychronis further teaches wherein the training body includes two or more independently rotating parts (two or more axles 20 each having a plurality of independently rotating wheels 30, see figs. 1-2)

Claims 10-14, as best understood,  are rejected under 35 U.S.C. 103 as being unpatentable over Five-Konzept  in view of Bachmann (DE 3407004 A1 with English abstract)
Regarding claims 10-14, Five-Konzept does not disclose a holding device has a plurality of struts with a plurality of rungs; the plurality of struts  which are curved on a front side of the mobility training apparatus and which connect an upper end of the guide to a bottom plate; wherein the plurality of struts are crossed. However, Bachmann teaches a holding device (“retaining means” including supports and rungs, see abstract) has a plurality of struts with a plurality of rungs  (structs including supports 1, 2 and rungs 4, see fig. 1); the plurality of struts which are curved on a front side of the mobility training apparatus (rungs 4 are curved, see fig. 1) and which connect an upper end of the guide 8 (“grooves 8”, see abstract and fig. 1) to a bottom plate 3 (fig. 1); wherein the plurality of struts are crossed (struts are crossed with rungs 4, see fig. 1). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Five-Konzept  to include a holding device having a plurality of struts with a plurality of rungs; the plurality of struts  which are curved on a front side of the mobility training apparatus and which connect an upper end of the guide to a bottom plate; wherein the plurality of struts are crossed, as taught and suggested by Bachamann, for the purpose of providing retaining means having suitable structures which allow a massage or training device to be conveniently mounted or removed thereof (see abstract)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu ‘288 teaches a pad-type roller massager. De Vivo et al. ‘557 discloses an apparatus having a vertically reciprocating brush. Takamura ‘914 discloses powered roller massage apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785